 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   STEVEN ALLEN BROWN,                               Case No. 1:19-cv-01796-DAD
11                  Petitioner,                        DEATH PENALTY CASE
12          v.                                         ORDER APPOINTING COUNSEL
13   RONALD DAVIS, Warden of California State
     Prison at San Quentin,
14
                    Respondent.
15

16

17

18

19          On December 23, 2019, petitioner Steven Allen Brown, a state prisoner facing capital

20 punishment, began this action pursuant to 28 U.S.C. § 2254 by filing applications for

21 appointment of counsel to represent him, stay of execution, and to proceed in forma pauperis.

22          On January 9, 2020, deputy attorney general Charity Whitney noticed her appearance.

23          On January 13, 2020, the court issued an order referring the case to the Selection Board

24 for the Eastern District of California for recommendation of counsel, denying without prejudice

25 petitioner’s application for stay of execution and granting petitioner’s application to proceed in

26 forma pauperis.
27          On January 17, 2020, the Selection Board recommended that attorneys Sara Cohbra and

28 John Mills be appointed to represent petitioner. The court will adopt that recommendation.
                                                    1
 1        Accordingly,

 2        1.    Sara Cohbra, Esq. and John Mills, Esq. are appointed as counsel to represent

 3              petitioner for all purposes in this proceeding pursuant to 18 U.S.C. § 3599. See

 4              Local Rule 191(c). Counsel are directed to comply with the e-filing registration

 5              requirements of Local Rule 135.

 6        2.    The Clerk of the Court is directed to file under seal the Selection Board’s January

 7              17, 2020 letter to the court.

 8        3.    The Clerk of the Court is directed to serve copies of this order on Sara Cohbra

 9              Esq., 119 Tookany Creek Pkwy, Cheltenham, PA 19012-1107, (Ph) 415-515-

10              4744, (Email) saracohbralaw@gmail.com; John Mills Esq., 1721 Broadway, Ste

11              201,     Oakland,      CA       94612-2124,      (Ph)        888-532-0897,    (Email)

12              j.mills@phillipsblack.org; Ron Davis, Warden of San Quentin State Prison, San

13              Quentin, CA 94964; Charity Whitney, Deputy Attorney General, 2550 Mariposa

14              Mall,    Room    5090,    Fresno,       CA   93721   (Ph.)    559-705-2314;   (Email)

15              Charity.Whitney@doj.ca.gov; Kelly Culshaw, Assistant Federal Defender,

16              Federal Defender’s Office, 801 I Street, 3rd Floor, Sacramento, CA 95814, (Ph.)

17              916-498-6666-277, (Email) kelly_culshaw@fd.org; and Connie Garcia, CJA

18              Administrator, Office of the Federal Defender, 2300 Tulare Street, Suite 330,

19              Fresno, CA 93721, (Ph.) 559-487-5561, (Email) connie_garcia@fd.org.

20
     IT IS SO ORDERED.
21

22     Dated:   January 30, 2020
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                    2
